Citation Nr: 0609834	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-28 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.  
He died in April 2002.  The appellant seeks benefits as his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied service 
connection for the cause of the veteran's death and 
eligibility to Dependents' Educational Assistance (DEA) under 
38 U.S.C. Chapter 35.  


FINDINGS OF FACT

1.  As shown on the death certificate, the veteran died in 
April 2002 from a cerebral tumor due to or as a consequence 
of glioblastoma multiforme.  

2.  At the time of death, the decedent was service connected 
for diabetes mellitus type II, evaluated as 40 percent 
disabling from May 8, 2001.  

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service, to a service-connected disability, or to 
exposure to Agent Orange.

4.  The veteran's service-connected disability did not result 
in, cause, contribute to, or otherwise hasten his death.

5.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2005).

2.  The statutory requirements for eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance benefits 
have not been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and in November 
2004, a rating decision in September 2002; a statement of the 
case in September 2003; and a supplemental statement of the 
case in February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).


II.  Legal criteria

To grant service connection for the cause of the decedent's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Malignant tumors and brain tumors 
are chronic diseases with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995). 

III.  Service Connection for the Cause of the Veteran's Death

The veteran died in April 2002.  According to the death 
certificate the cause of death was a cerebral tumor due to or 
as a consequence of glioblastoma multiforme.  No autopsy was 
performed.  

At the time of the veteran's death, he was service connected 
for type II diabetes mellitus associated with herbicide 
exposure, evaluated as 40 percent disabling from May 2001.  
The appellant contends that the veteran's service-connected 
type II diabetes mellitus contributed to his death.  

The Board notes that diseases associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309(e) 
(2005), will be considered to have been incurred in service 
under the circumstances outlined in that section even though 
there is no evidence of such disease during the period of 
service.  If a veteran was exposed to an herbicide agent 
during active military, naval or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) (2005) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2005) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).  However, the United States 
Court of Appeals for the Federal Circuit has determined that 
an appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

A review of the veteran's DD Form 214 shows that he served in 
Vietnam.  A Rating Board Medical Consultant at the RO 
clarified that the type of tumor that caused the veteran's 
death is a primary tumor of the brain, not a soft tissue 
sarcoma.  Thus, while the veteran may be afforded the 
presumption of exposure to Agent Orange, glioblastoma 
multiforme is not among the various diseases determined to 
have a positive association with exposure to herbicide 
agents.  

The Board finds that the evidence does not show that the 
veteran's fatal cerebral tumor, due to or as a consequence of 
glioblastoma multiforme, was otherwise linked to his service.  
Therefore, service connection based on direct causation for 
the cause of the veteran's death is not warranted either.

The veteran's service medical records show that at a 
separation examination in December 1971, the clinical 
evaluation was normal for the veteran's head.  A cerebral 
tumor or glioblastoma multiforme is not shown in service.  

There is also a report of a re-enlistment examination in 
August 1973, although he apparently did not re-enlist, at 
which the veteran reported he was in good physical condition 
and denied having or having had any symptoms or conditions 
listed.  The clinical evaluation was normal for his head.  

Post service private and VA treatment records show treatment 
for a psychiatric disability for which service connection had 
been denied.  The post service medical evidence does not show 
that a malignant tumor or brain tumor manifested to a 
compensable degree within one year following the veteran's 
separation from service.

The veteran was service connected for diabetes mellitus Type 
II due to herbicide exposure prior to his death.  An x-ray 
report of his kidneys in May 2000 shows that no renal or 
ureteral calculi were shown.  Other than diverticulum in the 
mid calyceal group to the right kidney, the kidneys and their 
collecting systems appeared normal and showed a good 
function.  VA outpatient treatment notes dated in April 2001 
show that the veteran had been diagnosed with diabetes 
mellitus type II three years earlier.  He was on a diet and 
was using Glyburide that had been substituted for Amaryl.  

Medical evidence of record shows that in May 2001 the veteran 
underwent surgery for a left temporal brain tumor diagnosed 
as glioblastoma multiforme, grade IV.  At an August 2001 VA 
examination, the examiner noted that in May 2001 the veteran 
had gone to the hospital after he suffered an episode of loss 
of consciousness followed by what appeared to be a seizure.  
He had been diagnosed as having a brain tumor of very 
aggressive nature and also in an advanced stage.  He 
underwent a craniotomy and resection of brain tissue of the 
temporal lobe and adjacent areas.  After he was discharged 
from the hospital he had been receiving radiotherapy.  

In September 2001 he was hospitalized for vomiting and 
headaches and after a CT scan and a neurosurgery 
consultation, the veteran received cerebral edema prophylaxis 
with good response and relief of his admission symptoms.  He 
was stable throughout his hospitalization.  His diagnosis of 
diabetes mellitus type II was included with other pertinent 
clinical diagnoses noted but which had not been treated 
during this hospitalization.  At discharge, a diabetic diet 
was strongly suggested and he was using insulin injections 
and oral tablets for control of diabetes.  

In December 2001 the veteran sought emergency treatment for 
seizures.  Testing revealed recurrence of the glioblastoma 
multiforme while on Temodar chemotherapy.  The veteran 
underwent revision of craniotomy and excision of tumor.  A 
hematology/oncology specialist decided that there was no 
further management that they could give to the veteran due to 
his status of chemotherapy.  Diabetes mellitus was included 
in the list of pertinent clinical diagnoses noted but not 
treated during his hospitalization.  

When seen several weeks later in January 2002, he reported 
that he was feeling better after the surgery.  He appeared in 
no apparent distress.  Examination of his abdomen found bowel 
sounds present at all quadrants, non tender, non distended, 
soft and depressible with no masses and no organomegaly.  His 
medications included Glyburide tablets.  The assessment was 
glioblastoma multiforme status post surgery for recurrence 
while on Temodar chemotherapy.  The examiner noted that there 
was no other alternative therapy to offer to the veteran and 
he would benefit from hospice care.  

These medical records are negative for evidence of a link 
between the veteran's cerebral tumor and service or a 
service-connected disability.  The medical evidence of record 
does not show that the veteran's service connected diabetes 
mellitus Type II caused or worsened the veteran's fatal brain 
tumor, nor that it otherwise played a material causal role in 
the veteran's death.  

Unfortunately, the veteran's cause of death by its nature was 
so overwhelming that eventual death was anticipated 
irrespective of coexisting conditions.  The evidence of 
record shows that the cerebral tumor was described as an 
aggressive type that was diagnosed at a late stage.  After 
the first surgery and subsequent chemotherapy, the tumor 
reoccurred during chemotherapy treatment.  After a second 
surgery for the reoccurrence, it was the medical specialist's 
opinion that no other treatment could be offered to the 
veteran and hospice care was recommended.  

The appellant also contends that the veteran's diabetes 
mellitus type II contributed to the veteran's death.  She 
claims that the VA doctors stopped prescribing his medication 
for the diabetes and that contributed to the veteran's early 
demise.  Diabetes mellitus Type II is not listed on the 
veteran's death certificate as either causing or contributing 
to the cerebral tumor which caused his death.  Moreover, the 
evidence of record does not show that the veteran's service-
connected diabetes mellitus Type II was of such severity as 
to have had a material influence in accelerating death.  The 
medical evidence of record shows that the veteran was to 
follow a diabetic diet and had prescribed insulin injections 
and hypoglycemic medication.  During his hospitalizations 
prior to his death, his diagnosis of diabetes mellitus Type 
II was noted but it was not shown as a reason for 
hospitalization or that his diabetes mellitus Type II 
required additional treatment during the veteran's 
hospitalization.  When seen in January 2002 for follow-up 
after the surgery, his active outpatient medications 
including medication for diabetes mellitus.  Accordingly, it 
is not reasonable to conclude that service-connected diabetes 
mellitus Type II accelerated death. 

The Board has carefully considered the appellant's 
statements, and does not doubt her sincerity.  Nevertheless, 
in this case, the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
veteran's death and his active military service or a service-
connected disorder.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant's 
statements, no matter how sincerely made, are not competent 
medical evidence as to a causal relationship between the 
cause of the veteran's death and his active military service 
or a service-connected disorder.  

In sum, many years after service, the veteran developed 
glioblastoma multiforme and a cerebral tumor from which he 
died.  The veteran's cerebral tumor was not caused by any 
incident of service including herbicide exposure during 
service or service-connected disability.  No medical opinion 
or other professional evidence has been presented that shows 
a causal connection between the decedent's death due to a 
cerebral tumor and his service-connected diabetes mellitus 
type II.  Similarly, the record contains no indication that 
the veteran's service connected diabetes mellitus Type II 
caused, contributed, hastened or in any way had a role in his 
death.  In short, no medical opinion or other professional 
evidence relating the cause of the decedent's death, either 
primary or secondary, to service, any incident of service or 
any service-connected disorder has been presented.

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any claimed in-
service injury or disease or service connected diabetes 
mellitus type II and the conditions that caused or 
contributed to the cause of the decedent's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for cause of 
death.

IV.  Dependents' Educational Assistance

The educational program established by chapter 35 of title 
38, U.S. Code, is for the purpose of providing opportunities 
for education to eligible persons whose education would 
otherwise be impeded or interrupted by reason of the 
disability or death of a parent or spouse from a disease or 
injury incurred or aggravated in the Armed Forces, and for 
the purpose of aiding such persons in attaining the 
educational status which they might normally have aspired to 
and obtained but for the disability or death of such parent 
or spouse.  See 38 U.S.C.A. § 3500.

Each eligible person shall, subject to the provisions of 
chapter 35, title 38, be entitled to receive educational 
assistance.  38 U.S.C.A. § 3510.  An "eligible person" means, 
in pertinent part, the surviving spouse of any person who 
died of a service-connected disability, the spouse of any 
member of the Armed Forces serving on active duty who, by the 
Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days: (i) missing in action, (ii) captured in line of 
duty by a hostile force, or (iii) forcibly detained or 
interned in line of duty by a foreign government or power, or 
the spouse of any person who has a total disability permanent 
in nature resulting from a service-connected disability, or 
the surviving spouse of a veteran who died while a disability 
so evaluated was in existence, arising out of active 
military, naval, or air service after the beginning of the 
Spanish-American War, but only if such service did not 
terminate under dishonorable conditions.  38 U.S.C.A. § 
3501(a)(1)(B); 38 C.F.R. §§ 3.807, 20.3021.

As discussed above, the Board has determined that the veteran 
did not die of a service-connected disability.  The record 
also reflects that he did not have a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability at the time of his death.  The record 
shows that at the time of the veteran's death in April 2002, 
his service-connected diabetes mellitus type II was evaluated 
as 40 percent disabling.  Moreover, the record shows that his 
service-connected diabetes mellitus type II was not at any 
point during his lifetime rated as 100 percent disabling.  
Accordingly, the claimant cannot be considered an "eligible 
person" entitled to receive education benefits.  38 U.S.C.A. 
§ 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Dependents' Educational Assistance benefits must be denied as 
a matter of law.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


